 8:20-cv-00017-RGK-PRSE Doc # 25 Filed: 07/13/20 Page 1 of 1 - Page ID # 112



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

KEVIN B. HARRIS,

                      Plaintiff,                                 8:20CV17

       vs.
                                                                  ORDER
GRANT L. GENTILE, Police Officer #2140;
JOHN H. LOPEZ, Police Officer #1955;
NICOLAS YANEZ, Police Officer #1506;
LANCE    GORDON,         GEOFFREY    A.
STRONG, Police Officer Y631; and BROCK
GENTILE, Police Officer #2391;

                      Defendants.


      IT IS ORDERED:

      1.     The Motion to Extend Time to Answer or Otherwise Plead (Filing 24) filed by
Defendants Grant and Brock Gentile, John Lopez, and Nicholas Yanez is granted in part.

      2.      Defendants Grant and Brock Gentile, John Lopez, and Nicholas Yanez shall file
an answer or otherwise plead within 60 days of the date of this order.

      3.     The Clerk of Court shall set a pro se case management deadline as follows:
September 11, 2020—answer or motion to dismiss due for Defendants Gentile, Lopez, Yanez.

       Dated this 13th day of July, 2020.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge
